    Case 2:20-cv-02400-ILRL-MBN Document 16 Filed 10/26/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

SADIE MICHELE BLANCHARD ET AL                            CIVIL ACTION

VERSUS                                                   NO. 20-2400

JEFFREY SCOTT TILLMAN ET AL                              SECTION “B”(5)

                                  ORDER

     IT IS ORDERED that Defendants’ “Motion for Leave to File Reply

Brief” (Rec. Doc. 15) is GRANTED. The proposed pleading that is

attached (Rec. Doc. 15-2) shall be filed into the record.

     New Orleans, Louisiana this 26th day of October, 2020



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE
